 In the Matter of SWIFT AND COMPANY, DOING BUSINESS AS H. L.HANDY COMPANY, EMPLOYERandLOCAL 602, INTERNATIONAL UNIONOF OPERATING ENGINEERS, AFL, PETITIONERCase No. 1-RC-500.Decided January 31, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and are,hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit : 2The Petitioner seeks a unit composed of engineers and firemen inthe Employer's plant at Chicopee, Massachusetts, excluding all other1 The Amalgamated Meatcutters and Butcher Workers, AFL, and TheInternationatBrotherhood of Teamsters, Chauffeurs, Warehousemen, and Helpers of America, AFL,Local 443, hereinafter called the Intervenors, were allowed to intervene at the hearingover the objection of the Petitioner,asamicuscuriae,uponthe ground that they hadgeneral interestin the nature of any unit established at any of the Swiftplants.*Reynolds,Murdock, and Gray.T The originalpetition hereinwas dismissedby the Regional Directorupon the groumtthat the history of collectivebargaining had been on a multi-plant basis.However,all theparties hereto have now stipulated and agreed:(1) that themaster agreement between theUPWA and theEmployer has at all timesconstituteda bargaining agreementfor individualsingle-plantunits,and (2) that all the parties are opposed to the establishment of a multi-employer unit.We find, therefore,in accordancewith the above, that the history of col-lectivebargainingat the Employer's plant has been on anindividual-plant basis.81 N. L.R. B., No. 74.425 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees and supervisors as defined by the Act.The Employer andthe Intervenor contend that the only appropriate unit is an over-allproduction and maintenance unit in conformity with the past bargain-ing at the Employer's plant.3The Employer and the Intervenorfurther contend that the engineers and firemen perform duties soclosely integrated with the production process at the plant, that aseparate unit would be inappropriate.It appears from the record that the Employer is engaged in theslaughtering, processing, and marketing of hogs.The main buildingof the plant is used principally for processing, storing, and in somecases, for producing frozen food products.The Employer's boiler andengine rooms are housed in separate quarters 4 which not only providesheat, compression, and steam for the main plant, but also supplies tothe refrigeration units used for the storage of hog products and, insome instances, power for the quick-freezing of products destined forthe frozen food market.In the Employer's powerhouse are employed five firemen and fourengineers, all of whom hold licenses from the State of Massachusettsand are engaged in the operation and maintenance of the powerhouseequipment.5However, where major break-downs occur, the over-allmaintenance crew is called in to perform necessary repairs.The evi-dence is clear that the employees involved rarely, if ever, have anyoccasion to go to other parts of the Employer's plant, and that theironly contact with the employees of other departments is through anemployee called a "temperature man" whose function is merely to re-lay instructions to engineers as to steam, water, refrigerant, or com-pressed air requirements in the main plant.Although the engineersand firemen come under the same supervision as the over-all mainte-nance employees at the Employer's plant,° and are groupedfor sen-ioritypurposeswith the maintenance employees, there is nointerchange between these groups of employees.'Moreover, althoughthe Employer utilizes relatively large quantities of refrigerated airin its operations, it is evident that these products are not a componentof the end-product of its operations.This fact, in our opinion, dis-tinguishes the presentcasefrom cases like theLynn Gas and ElectricCompanycaserelied upon by the Employer." Thus, in contrast with3 The United Packinghouse Workers of America,CIO,has bargained for a production andmaintenance unit, including engineers and firemen at the Employer's plant since 1944.4 There is no connecting door from the engine and boiler rooms to other parts of theEmployer's plant.An outside door is the only means of ingress or egress.°A witness for the Employer stated that these employees were highly skilled.°The plant engineer.4 Testimony at the hearing reveals one isolated case where a temperature man, who hap-pened to have a firemen's license required by the State,performed fireman duties and wasnext in line for a fireman job.°Matter of Lynn Gas and Electric Company,78 N. L.R. B. 3; see also Matter ofBostonConsolidatedGasCo.,79 N. L.R. B. 337. H. L. HANDY COMPANY427such cases, it appears that the functions of the presentemployees arecomparable to those of powerhouse employees, who despite previoushistory of collective bargaining on a broaderbasis,are held separablefrom an over-all unit, if theyso desire.9In view of the lack of interchangeability of these employees withother employees of the Employer, theirseparatefacilities and workstations, their functional independence with respect to the productionemployees, and upon the entire record in thiscase,we believe that theengineers and firemen may constitutea homogeneous,readily identi-fiable, and functionally coherent group, appropriate for the purposesof collective bargaining.We find that all engineers and firemen in the Employer's Chicopee,Massachusetts, plant, excluding all other employees and supervisorsas defined by the Act, may constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.However, we shall make no final unit determinationat this time, but shall be guided in part by the desires of these em-ployees as expressed in the election hereinafter directed. If amajority vote for the Petitioner, they will be taken to have indicatedtheir desire to constitute a separate appropriate unit.DIRECTION OF ELECTION 10As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an electionby secret ballot shall be conducted as early as possible, but not laterthan 60 days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in whichthis case was heard, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations-Series 5,as amended, among the employees in the voting group referred to inparagraph numbered 4, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction ofElection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, and also excluding employees on strike who are notentitled to reinstatement, to determine whether they desire to berepresented, for purposes of collective bargaining, by Local 602,International Union of Operating Engineers, AFL, or by Local 245,United Packinghouse Workers of America, CIO, or by neither.9Matter of C. A. Swanson&Sons,81 N. L.R. B. 321;Matterof Crocker,Burbank &Co., Asscn.,80N. L. R. B.774;MatterofWorthyPaper Company,80N. L. R. B. 19;Matter of Wilson&Co. Inc.,80 N. L. R. B. 1466.10Anyparticipant in the elections directed herein may,upon its prompt request to, andapproval thereof by, the Regional Director, have its name removed from the ballot.